Citation Nr: 0617912	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  94-35 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an upper 
gastrointestinal bulb disorder.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for residuals of a 
bladder injury.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for rupture and strain 
of the left testicle.

7.  Entitlement to service connection for residuals of muscle 
strain and cartilage injury of the stomach, heart and chest.

8.  Entitlement to service connection for hiatal hernia.

9.  Entitlement to service connection for left leg and groin 
disability, to include varicose veins.

10.  Entitlement to service connection for residuals of 
broken ribs.

(An additional 13 issues on appeal are the subject of a 
separate decision being issued simultaneously with this 
decision.)


REPRESENTATION

Veteran represented by:  Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 RO rating decision, which denied 
service connection for an upper gastrointestinal bulb 
disorder; chronic prostatitis; residuals of a bladder injury; 
flat feet; hypertension; rupture and strain of the left 
testicle; residuals of muscle strain and cartilage injury of 
the stomach, heart and chest; hiatal hernia; left leg and 
groin disability to include varicose veins; and residuals of 
broken ribs.  

In June 1996, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who is 
responsible for making the final determination in this case.  
A transcript of that hearing has been associated with the 
claims file.  

The case was previously before the Board in March 1997, at 
which time it was remanded for further evidentiary 
development.  The record shows that in accordance with the 
veteran's wishes, and the directives of the Board's remand, 
the RO made specific requests for additional service medical 
records from Balboa Hospital and March Air Force Base, 
neither of which was able to provide any additional pertinent 
medical evidence.

The veteran's claims were then returned to the Board, which 
issued a decision in this case in October 1998.  This 
decision was subsequently vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court) in an 
order dated in January 2001, following the filing of a joint 
motion for remand by the appellant and the Secretary of VA 
earlier that same month.  This motion was filed, and 
subsequently granted, in order to ensure compliance with the 
Veterans Claims Assistance Act of 2000, which became law 
during the pendency of the veteran's appeal before the Court.  

Following further development, the Board issued a decision in 
November 2001.  The veteran appealed this decision to the 
Court.  In December 2002, the Court issued an order granting 
the Appellee's Motion for Remand and to Stay Proceedings of 
the Court, and vacated and remanded the November 2001 Board 
decision that was before the Court.  The Court issued this 
order in order to allow the Board to address and remedy a 
failure to discuss the amended duty to notify under the VCAA.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2005).  

The Board notes that in May 2003 the veteran submitted a 
Motion for Advancement on the Docket pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).  In May 
2003, the undersigned Veterans Law Judge issued a ruling 
denying the veteran's motion, finding that his situation did 
not meet any of the strict criteria set forth by law for 
granting such a motion.  

Following further development, the Board issued a decision in 
August 2003.  In March 2004, the Court issued an order 
granting a Joint Motion for Remand by the appellant and the 
Secretary of VA earlier that same month, and vacated and 
remanded the August 2003 Board decision that was before the 
Court.  The Court issued this order in order to allow the 
Board to address in a more adequate manner the duty to notify 
under the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005).  In August 2004, the Board remanded 
this case to the RO for additional development relevant to 
duties of the VCAA.  As will be discussed in detail below, 
the Board finds that the duty to notify has been fully 
satisfied, and that appellate review of the veteran's claims 
is now proper.  

The Board notes that 13 additional issues on appeal are the 
subject of a separate decision, for the reason that the 
veteran has appointed a Veterans Service Organization as his 
representative as to those appealed issues.  Those issues are 
as follows:  entitlement to service connection for (1) a 
circulatory disorder of the legs and feet, (2) rheumatoid 
arthritis, (3) nonarticular rheumatism, fibrositis and 
fibromyositis, (4) ankylosing spondylitis; entitlement to (5) 
an initial disability rating in excess of 10 percent for 
somatization disorder, (6) an increased rating for a left 
knee disability, currently evaluated as 10 percent disabling, 
and (7) an increased rating for chronic strain of the dorsal 
segment of the spine, currently evaluated as 10 percent 
disabling; (8) whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
shoulder disorder; entitlement to service connection for (9) 
residuals of an injury to the right ankle, right knee and 
right thigh, to include cartilage damage and tendinitis, (10) 
a low back disorder with arthritis, (11) an upper back 
disorder and neck spasm, (12) residuals of an injury to the 
right leg and hip with arthritis, and (13) an aneurysm of the 
abdominal aorta.  

The Board also notes that the veteran has since raised 
additional issues, namely those of service connection for a 
defective gall bladder and gall bladder tube, pancreatitis, 
bibasilar interstitial fibrosis of the entire chest, and 
ventral hernia.  These issues have not been adjudicated by 
the RO, and as such they are referred there for its 
appropriate consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no competent evidence indicating that the 
veteran currently suffers from an upper gastrointestinal bulb 
disorder that is etiologically related to his period of 
service.

3.  There is no competent evidence indicating that the 
veteran currently suffers from chronic prostatitis that is 
etiologically related to his period of service.

4.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of a bladder 
injury that are etiologically related to his period of 
service.  

5. There is no competent medical evidence indicating that the 
veteran currently suffers from flat feet.

6.  There is no competent medical evidence indicating that 
the veteran currently suffers from hypertension.

7.  There is no competent medical evidence indicating that 
the veteran currently suffers from a rupture and strain of 
the left testicle.

8.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of a muscle 
strain and cartilage injury of the stomach, heart and chest 
that are etiologically related to his period of service.

9.  There is no competent evidence indicating that the 
veteran currently suffers from a hiatal hernia that is 
etiologically related to his period of service.

10.  There is no competent evidence indicating that the 
veteran currently suffers from a left leg and groin 
disability, to include varicose veins, that is etiologically 
related to his period of service.

11.  There is no competent medical evidence indicating that 
the veteran currently suffers from residuals of broken ribs.


CONCLUSIONS OF LAW

1.  An upper gastrointestinal bulb disorder was not incurred 
in or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Chronic prostatitis was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  Residuals of a bladder injury were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Flat feet were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  Hypertension was incurred in or aggravated by the 
veteran's military service; nor may hypertension be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

6.  A rupture and strain of the left testicle was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  Residuals of a muscle strain and cartilage injury of the 
stomach, heart and chest were not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

8.  A hiatal hernia was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

9.  A left leg and groin disability, to include varicose 
veins, was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

10.  Residuals of broken ribs were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.


The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in January 1994, which was 
before the enactment of the VCAA.  As explained herein below, 
such VCAA notice complied with the requirements of the VCAA 
as interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the RO's further 
adjudication of the claims in September 2005 (of which the 
veteran was provided a copy of the supplemental statement of 
the case at that time) and prior to the most recent transfer 
of the case to the Board for appellate consideration.  The 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal.  Accordingly, the Board 
will proceed to adjudicate these claims.  

In the VCAA notice sent to the veteran in October 2004, the 
RO advised the veteran of what was required to prevail on his 
claims for service connection that are the subject of this 
decision, what specifically VA had done and would do to 
assist in the claims, and what information and evidence the 
veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO enclosed multiple VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, which the RO advised the 
veteran to complete and return to the RO in order to allow VA 
to request private medical records on his behalf.  He was 
advised that he needed to provide VA with enough information 
about these records so that VA could request them from the 
agency or person who had them.  The RO advised the veteran 
that if he had no evidence to submit or had already informed 
VA or all medical treatment reports, he should so inform VA.  
The RO also notified the veteran that it would attempt to 
obtain all evidence that he identified as available, but that 
it was his responsibility to ensure that it receive all 
requested records that were not in the possession of a 
Federal department or agency.  The Board also notes that a 
VCAA notice sent to the veteran in November 2002, while not 
specifically mentioning the numerous claims on appeal, also 
informed him, in general terms, of what was required to 
prevail on claims for service connection, what specifically 
VA had done and would do to assist in the claims, and what 
information and evidence the veteran was expected to furnish.  

The Board notes that the October 2004 letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claims.  In 
any case, the Board deems that this particular notice 
deficiency was essentially cured, with no resulting prejudice 
to the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  Following initial adjudication of the veteran's 
claim in January 1994 (of which he was provided a copy), the 
RO issued the veteran a statement of the case and 
supplemental statements of the case (SSOC) such as that in 
September 2005, and a letter in November 2005 regarding 
certification of his appeal to the Board, all which provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  
Additional opportunity to respond with evidence or 
information was provided following the Board decision dated 
in October 1998 (since vacated by the Court), in the Board 
decisions dated in November 2001 and August 2003 (since 
vacated by the Court), and during the course of hearings 
before an RO hearing officer in June 1994 and in February 
1995 and before the undersigned Veterans Law Judge in June 
1996.  In a February 2005 statement, the veteran was 
contacted and indicated that he had no other evidence or 
information to submit with respect to his appeal.  In a 
September 2005 letter, the veteran stated that there were 
"no more records to be submitted" except for a "complete 
original separation examination of record."  (He alleges 
that the military separation examination report in the file 
is "fraudulent and incomplete.")  The Board finds that the 
veteran had actual knowledge of the need to submit evidence 
pertinent to his claims and that there is no indication that 
he has additional evidence in his possession, not previously 
submitted, that is of the type that should be considered in 
assessing his claims.  

Further, the veteran was provided with a copy of the rating 
decision dated in January 1994, setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determinations 
and the evidence it had considered in its adjudication.  The 
general advisements were reiterated in the statement of the 
case, as well as in the supplemental statements of the case 
to include that issued in September 2005.  Additionally, the 
statement of the case and supplemental statement of the case, 
along with the Board remand in August 2004 and hearings 
conducted by RO personnel and by the undersigned Veterans Law 
Judge, provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  As such, through these documents, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claims for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at personal hearings before a local 
hearing officer at the RO in June 1994 and February 1995 and 
before the undersigned in June 1996.  Transcripts of those 
hearings have been obtained and associated with the claims 
folder.  

The RO has also obtained copies of the veteran's records, as 
follows:  service medical records, post-service clinical 
treatment records, VA treatment records and examination 
reports, including x-rays, bone scans, and reports of 
extensive physical and mental diagnostic testing, and 
numerous personal statements made by the veteran in support 
of his claims.  When the veteran testified at his hearings, 
he and his representative were given notice of the evidence 
necessary to substantiate the claims.  The duty to suggest 
evidence was met at the time of the hearings pursuant to 38 
C.F.R. § 3.103 (2005).  Indeed, the RO made extensive efforts 
to obtain relevant records adequately identified by the 
veteran during several of these hearings, and, in fact, it 
appears that all evidence identified by the veteran relative 
to these claims has either been obtained and associated with 
the claims folder, or is unavailable.  Specifically, the RO 
has submitted no fewer than eight records requests to the 
National Personnel Records Center (NPRC), and the NPRC has 
clearly responded that all service medical records pertaining 
to the veteran have been forwarded to the RO.  The RO has 
also submitted multiple requests to sources including March 
Air Force Base and Balboa Naval Station, as well as requests 
to numerous private physicians for copies of their records.  
The veteran's claims file contains several hundred 
photocopied pages of service medical records, including a 
photocopy of the veteran's October 8, 1980 separation 
examination report.  The Board notes the veteran's 
contention, as set forth strongly and repeatedly in extensive 
correspondence to VA, Members of Congress, and other sources, 
that he believes that his service medical records are missing 
documents, have been altered by military or VA personnel, or 
are otherwise not the forms that he actually filled out, 
particularly as concerns his separation examination report.  
However, the Board notes that the veteran was notified by the 
VA Office of General Counsel in a letter dated in October 
1999 that the service medical records contained in his claims 
file are copies of official documents provided to VA by the 
military department, and appear to be both authentic and 
complete.  The Board thus finds that these officially 
maintained copies constitute the service medical records for 
the veteran in question, in the absence of any specific, 
credible evidence that they are fraudulent or have been 
tampered with.  In addition, multiple VA examinations were 
conducted, including examinations as recently as March 2000, 
and copies of all of these reports have been associated with 
the veteran's claims file.  There is no indication that an 
additional examination is required, as will be further 
addressed in regard to each issue herein below.  The veteran 
has not identified any additionally available evidence for 
consideration in his appeal.  Consequently, the Board finds 
that the record as it stands is complete and adequate for 
appellate review.  

Therefore, the Board finds that there is no indication that 
there are any relevant outstanding medical records to be 
procured.  On the contrary, in statements from the veteran 
made in February 2005 and September 2005, the veteran 
informed VA that there were no more records to be submitted 
(except for a "complete" military separation physical 
examination report, which has been addressed above).    

The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  In light 
of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and there is no prejudice to the veteran in proceeding to 
adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Background

The veteran served on active duty from January 1977 to 
December 1980.  A review of his service medical records shows 
that he was seen in March 1977 with complaints of tibial 
stress syndrome, shin splints, and arch pain.  X-rays of both 
tibias were negative at that time, and arch supports were 
issued.  In July 1977, the veteran was seen for complaints of 
pain in the right leg and hip, related to an accident in 
which a tire from a large truck had reportedly fallen on his 
abdomen and right leg.  Physical examination revealed 
tenderness of the right posterior ankle and lateral knee, 
with no decrease in right hip range of motion.  X-rays of the 
right knee, right ankle and lumbosacral spine revealed no 
significant abnormality.  The impression was sprain of the 
right ankle and knee.  In July 1978, the veteran complained 
of back and hip problems.  At that time he had full range of 
motion of the lower extremities without difficulty, and X-
rays of the right femur revealed no significant 
abnormalities.

In January 1979 the veteran was seen for strain of the left 
knee incurred in a twisting injury while climbing down from a 
vehicle.  When the veteran underwent left lateral 
meniscectomy in February 1979, it was recorded that the 
precipitating injury was sustained when his right knee gave 
out.  Approximately four weeks after knee surgery the veteran 
was doing well in outpatient exercise program, swimming 2 
hours a day.  At that time he was discharged from physical 
therapy to a home program.

In May 1979, the veteran was seen for acute muscle spasm and 
tenderness to palpation, affecting the thoracic area, 
posteriorly.  Six days later he was hospitalized with 
complaints of low back pain since lifting a concrete slab.  
It was specifically noted that he had no leg pain, and no leg 
injury or shoulder injury was reported by the veteran.  
Neurologically, he was intact and X-ray examinations of the 
posterior, anterior and lateral chest were negative.  Relief 
was noted with cryotherapy.  After a three day period of 
hospitalization, the veteran was considered improved with 
bedrest.  No medication or surgery was recommended at the 
time of discharge.  A clinical notation at the end of May 
1979 noted that back pain was improving and the veteran did 
not exhibit any signs or discomfort or pain in the back.  
There is no recorded reference to the earlier tire accident 
in July 1977 in this report.

The veteran underwent a course of physical therapy during 
June 1979 for thoracic back pain, with some improvement 
noted.  In July 1979 he was hospitalized for two days with a 
complaint of intermittent low back pain aggravated by 
swimming.  He indicated the pain radiated down into his 
abdominal area and up to his left arm.  On physical 
examination the abdomen was tender and there was paraspinous 
spasm in the areas of the thoracic and lumbar spines, with 
normal alignment.  X-rays of the thoracic and lumbar spine 
revealed no significant abnormalities.  The assessment was 
myofascial injury.  Continued physical therapy was planned. 

Later in July 1979, the veteran was seen for an episode of 
intense bilateral thoracic and lumbar paravertebral muscle 
pain.  At that time the examiner noted that there was "no 
history [of] trauma."  The assessment at that time was 
traumatic myofascitis with possible intercostal neuralgia 
versus strain with marked psychogenic overlay.

In August 1979, the veteran was seen in the emergency room 
with complaints of left sided numbness and tingling in the 
left arm.  At that time the examiner noted possible systolic 
apical murmur, and abnormal electrocardiogram (EKG).  On the 
actual EKG record the summary was within normal limits.  

The report of an orthopedic consultation conducted in August 
1979 indicated that the veteran had reportedly been injured 
during an accident four months earlier in which he was 
lifting a large rock weighing approximately 225 pounds, when 
his left knee buckled and he dropped the rock, experiencing 
pain in the left chest and back.  No right leg or left 
shoulder injuries were reported.  Since the incident, the 
veteran reported spine pain, and pain in the mid lower chest, 
as well as shortness of breath and weight loss.  He had been 
treated with local injections, manipulation and physical 
therapy, without favorable result.  Only medication relieved 
his pain.  On physical examination, the veteran was very 
anxious.  He complained of pain in the xiphoid region.  The 
examiner noted limitation of expansion of the chest due to 
pain, and tenderness in the mid-axillary line over the fifth 
rib, in the fifth and sixth innerspaces, and particularly in 
the xiphoid region.  The impression was intercostal nerve 
compression syndrome involving the left fifth and sixth 
intercostal nerves, possibly due to rib fracture.  X-rays of 
the left lower ribs were negative.  Complete relief was 
achieved with dorsal nerve block.  Still later in August 
1979, the veteran was seen for abdominal pain, which was 
considered probably to be musculoskeletal pain, following an 
automobile accident.

Following the completion of a course of physical therapy in 
September 1979, the veteran was considered much improved.  In 
October 1979, he was seen for complaints referable to the 
left shoulder.  Objective examination indicated slight point 
tenderness at the fifth rib.  The assessment was axillary 
intercostal nerve compression.  He was successfully injected 
with anesthesia in the area of T4-T7 to numb the left 
intercostal nerves.  The veteran was seen one week later with 
pain in the subscapular area.  He reported his muscle strain 
to the low back in May 1979.  At that time it was noted that 
there was an apparent functional overlay.  The assessment was 
muscular pain.

Clinical records dated in November 1979 noted that the 
veteran was doing better, but that he was still having 
difficulty with any lifting.  He was injected with analgesic 
in the area of T4-T7 and treated with ice around each 
intercostal area.  On orthopedic consultation conducted in 
December 1979, it was noted the veteran had problems at the 
left costochondral junction, and may have a partial 
separation.  Inasmuch as the problem was not handled by 
orthopedics, a thoracic surgery consult was recommended at 
another facility, possibly at Travis or Balboa.

Service records dated in January 1980 indicate the veteran 
was seen by the thoracic service.  It was recorded that he 
had twisted his torso after lifting and then dropping a heavy 
rock in May 1979, reportedly sustaining a large contusion of 
the right thigh and fractured ribs, with pain in several 
areas of the left thorax.  It is noted that the actual 
treatment records made following this May 1979 injury do not 
reference these alleged injuries, and instead note only back 
complaints.  At the time of the consultation, his complaint 
was chronic pain in the region of the tip of the left scapula 
and left anterior thorax and clavicle.  There was no 
displacement of the ribs, cartilage or clavicle apparent, and 
X-rays were within normal limits.  The impression was 
significant soft tissue trauma (baring muscles and ligaments) 
with residual musculoskeletal pain.  The examiner commented 
further that the problems would probably continue, but 
improve slowly over a number of years.  Graduated exercises 
were recommended to restore muscles, as well as heat and 
Tylenol for pain.

Clinical reports state that the veteran presented to the 
emergency room in March 1980 with complaints of generalized 
back pain in the dorsal area, epigastric pain and pressure, 
as well as pressure in the arms and legs, and fatigue, with 
all symptoms worse within the preceding five days.  The 
veteran related that he had experienced spinal pain, back 
pain, mid-dorsal chest pain, shortness of breath, and weight 
loss since sustaining an injury one year earlier (referring 
to the incident in which he had felt severe pain in his left 
chest and back after dropping a 225 pound rock).  It was 
noted that the veteran had been treated with numerous 
modalities, without favorable result and recently he had been 
seen at Balboa Hospital.  The veteran indicated his belief 
that the rock had injured his stomach, and also expressed the 
opinion that his stomach was upset by medication given for 
his other symptoms.  It was decided that the veteran would be 
hospitalized to ascertain a definite diagnosis, and on 
account of the presumed strong "psychogenic" overlay in 
that the veteran could not get well.  On physical 
examination, the veteran complained of some tenderness on 
palpation of the epigastric area.  Neuromuscular examination 
was essentially normal, both sensory and motor, and 
hyperactive reflexes were noted.  Musculoskeletal examination 
disclosed some loss of range of motion in the dorsal area 
with tenderness on palpation in the mid-dorsal region.  All 
other joints were reported to move without positive findings, 
and the rest of the physical examination was essentially 
normal.  The provisional diagnosis was dorsal myositis with 
strong physiologic overlay, possible peptic ulcer.

At the time of his hospital discharge, approximately on week 
later, it was recorded that the veteran had presented to the 
emergency room with bizarre complaints of back pain, 
headache, neck pain, low back pain, and stomach pain.  X-ray 
examination, upper gastrointestinal (UGI) series, and spinal 
studies, had failed to disclose any abnormality, or any gross 
pathology, and were all considered within normal limits.  
Laboratory tests were also without positive findings.  The 
veteran was afforded physiotherapy and medication for relief 
of his complaints of back pain and was considerably improved 
at discharge.  The final diagnosis on hospital discharge was 
chronic dorsal myositis.

In August 1980, the veteran was seen asking to speak to a 
doctor about a kidney infection.  He reported his history of 
a muscle injury in May 1979 when he twisted his torso while 
dropping a 200 pound rock.  He reported a muscle contusion of 
the right thigh and fractured ribs.  He expressed multiple 
complaints to include swelling of the throat and tongue with 
exercise, pain in the epigastric area with exercise, 
abdominal wall tenderness, dribbling of urine, and pain in 
the pelvis on urination.  It was noted that he had no bowel 
complaints or reflux symptoms (esophagus).  Objective 
examination disclosed tenderness in the left costochondral 
junction at the base, and pain to palpation of the entire 
abdomen with no rebound and no masses.  There was no hernia, 
and the prostate was normal.  The assessment was suspect 
psychological related complaints; may be malingering to get 
out of service.  However, since the problems related to an 
actual accident, a work up was begun for organic problems.

A radiographic report dated in September 1980 described the 
following results on upper gastrointestinal and small bowel 
follow through.  Fluoroscopic examination revealed no reflux 
and no hiatus hernia at the gastroesophageal junction.  The 
stomach was normal in size, shape and position.  A deformed 
duodenal bulb was noted, possibly due to previous duodenal 
ulcer, but no actual gastrointestinal bulb disorder was 
noted.  The ulcer itself could not be identified in the 
duodenal bulb or in the duodenal loop.  The mucosa of the 
small bowel pattern appeared normal.  The report of a 
September 1980 retrograde cystogram and intravenous pyelogram 
indicated a small fibrotic scar at the left side of the 
bladder, which could be extended by the large volume of 
contrast media.  The finding was considered most likely post-
traumatic or chronic cystitis.  Intravenous pyelogram 
disclosed that both kidneys were normal in size, shape and 
position.  There was no delayed excretory function after 
injection of the contrast media.  The renal pelvis, calices, 
and both ureters appeared normal.  There was no retention on 
the post-voiding film.

When the veteran was seen later in September 1980 with 
multiple complaints, the assessment was anxiety, and the 
examiner reported he saw no organic problems.   Progress 
notes dated still later in September 1980 reflect complaints 
of backache and dribbling.  Examination of the back was 
conducted with negative results.  A notation of maladjustment 
was entered.

On a Report of Medical History, completed by the veteran in 
October 1980, he indicated that he suffered from a partially 
separated shoulder with broken ribs, a stiffness with pain in 
my shoulder at the neck all from the same lifting accident.  
He also noted that he had had knee surgery in January or 
February 1979.  In the section reserved for the physician's 
summary and elaboration of all pertinent data, the examining 
physician stated the following:  "Pt. states partially 
separated left shoulder being followed by March AFB, CA.  Eye 
trouble refers to glasses.  Frequent epistaxis.  Fx 
compressed cervicle [sic] discs, compressed 1st, 5th and 6th 
intercostal nerves, 2° to lower back pain, Oct 1979.  Left 
knee surgery, 1978."  The veteran denied any other 
significant  medical or surgical history.  The veteran's 
separation physical examination report, also dated in October 
1980, indicates that all body systems were evaluated as 
"normal."  However, in the section reserved for notes and 
significant or interval history, the examiner again noted 
that the veteran suffered from a partially separated left 
shoulder, and was being followed at March Air Force Base for 
further treatment.  The examiner also noted the veteran's 
report of compressed cervical discs and compressed 1st, 5th, 
and 6th intercostal nerves secondary to low back pain in 
October 1979, and left knee surgery in 1978.

Blood pressure readings reflected in the service medical 
records ranged from low readings of 88/40 in August 1979 and 
94/56 in May 1978, to high readings of 144/90 in April 1979 
and 120/90 also recorded in August 1979.

The veteran's original application for disability benefits 
was received in September 1987, at which time his claims 
included that for service connection for a left knee 
disability.

The reports of VA examinations conducted in November 1987 and 
January 1988 stated that the veteran's blood pressure was 
116/70 sitting and that he had no hypertension.  Examination 
for varicose veins was also noted to be negative.  On 
examination of the digestive system the veteran had soft, 
positive bowel sounds, with no organomegaly, tenderness or 
guarding.  Hemocult examination was negative.  On 
genitourinary evaluation, it was noted the veteran had no 
prostatic hypertrophy or tenderness.

At the time of a VA orthopedic examination in November 1987, 
the veteran gave a history of separation of the left 
acromioclavicular joint and acute back pain sustained in a 
lifting accident in service.  The veteran's chief complaints 
were pain and stiffness in the left shoulder associated with 
numbness in the left arm and loss of grip in the left hand, 
as well as pain in the upper back, and left knee pain and 
weakness with episodes of giving way.  In addition he 
reported difficulty climbing stairs and a grinding sensation 
on moving his left leg in certain directions.  Also noted 
were reported pain, stiffness, and difficulty using the left 
arm and hand, and constant pain in the upper dorsal area, 
particularly on heavy physical activities.  Objective 
examination revealed that the veteran walked without a limp.  
On examination of the left knee, the veteran had full flexion 
and extension without discomfort.  There was no evidence of 
effusion or enlargement of the knee in comparison to the 
other leg, and no evidence of crepitus or ligamentous 
instability.  Thigh measurement was equal.  No right leg 
injury was reported.  Left knee x-rays revealed no bone 
injury.

Also of record are private medical records dated in March 
1989 to April 1989, which were apparently provided by Thomas 
F. Scott, M.D., and show the veteran was seen with complaints 
of left knee pain and instability.  The impression was 
probable cruciate deficient knee.  When he was seen again in 
April 1989 it was noted that an arthrogram had been normal.  

Received in November 1989 were private medical records dated 
in May 1984 to September 1989, which were apparently provided 
by Dr. Charles Vance, and show the veteran was seen 
repeatedly with complaints of pain in various areas of the 
body.  In November 1985, the examiner noted myofascial when 
the veteran was seen complaining of pain in the left hip, as 
well as the upper thoracic region and diaphragm.  In 
September 1989, the veteran complained of left anterior rib 
pain, and possible rib fracture having reportedly injured the 
left side of his ribs three days earlier playing basketball.  
X-rays were negative for fracture.  The examiner noted 
costochondral symptoms.

Received subsequent to an August 1990 rating decision were 
additional service medical records to include clinical 
records showing that on admission to the hospital in August 
1979, the veteran reported pain in the left shoulder and back 
pain, although he indicated that his symptoms had begun as 
chest pain.  The examiner recorded chest pain of unknown 
etiology.  The report of an EKG dated the day of admission 
indicated the study was within normal limits.  X-rays of the 
chest, left shoulder and left lower ribs were normal studies.  
At the time of discharge four days later, the diagnosis was 
muscular pain.

Among the newly received service medical records was the 
report of the veteran's physical examination at separation.  
The medical history portion of the October 1980 separation 
examination report shows that the veteran reported that he 
was in excellent health, and indicated a positive history of, 
among other things, pain or pressure in the chest; frequent 
or painful urination; arthritis, rheumatism, or bursitis; and 
bone, joint or other deformity.  The examiner recorded that 
the veteran stated he had, among other things, a history of 
compressed first, fifth, and sixth intercostal nerves, 
secondary to lower back pain in October 1979.  A history of 
left knee surgery in 1978 was also noted.  No abnormalities 
were noted by the examiner on clinical evaluation.  Under the 
category of significant or interval history the examiner 
noted the history provided by the veteran, which is described 
above.

Also received subsequent to an August 1990 rating decision 
were numerous private medical reports, cited below, which 
were dated in July 1982 to August 1990.  Included were 
records from John Marshall Medical Service, Inc. of 
Huntington, West Virginia, which show that when the veteran 
was seen in July 1982 he stated that he experienced no left 
knee difficulties, status post lateral meniscectomy, and was 
able to play basketball.  The following blood pressure 
readings were recorded in these records 122/75 in July 1982, 
128/76 in September 1983, 130/76 in October 1983, 140/90 in 
December 1983, and 124/76 in April 1986.

Additional private medical reports demonstrate that the 
veteran was seen in August 1983 for complaints of pain in the 
right hip, right foot, and coccygeal area related to an on-
the-job injury in which a 200 pound machine fell against him.  
A report signed by Robert G. Smith, M.D., indicated that 
clinical findings were compatible with a sprain type injury 
of the low back, and consistent with a lumbosacral 
myofascitis.  The veteran also had a contusion to the right 
foot.  Following treatment with immobilization, hot soaks, 
decreased activity, and medication, the veteran's right hip, 
coccygeal area and right foot complaints were markedly 
improved in September 1983.  Deep tendon reflexes were 
intact, and muscle power was good.  The veteran was standing 
erect and walked with a normal gait.  He was released to 
return to work.

Also of record are copies of letters and clinical records 
signed by Robert L. Mattill, M.D., and dated from May 1984 to 
April 1986, which related that the veteran was seen by Dr. 
Mattill in May 1984 with complaints related to an injury on 
the job, one week earlier, when a piece of machinery 
reportedly derailed and fell on top of him.  At that time the 
veteran was complaining of extreme low back pain, with 
discomfort on flexion and straight leg raising test, and 
depression of the right Achilles deep tendon reflex.  When 
the veteran was seen on December 1985, he was still 
complaining of residual back and right leg pain.  It was 
noted that the results of a myelogram, computerized 
tomography (CT) scans, and lumbar x-rays were negative for 
disc pathology.  In April 1986, the veteran was seen for 
complaints referable to the right leg.  At that time, Dr. 
Mattill recorded that the veteran still had colorful problems 
and was complaining of tightness around the chest.

Also of record is a letter signed by Imre Szendi-Horvath, 
M.D., and dated in April 1986, which indicated that the 
veteran had been seen in March 1986 with persistent back and 
leg pain.  When he was seen by Dr. Szendi-Horvath in April 
1986, the veteran was doing well and released to return to 
work.

Private medical records signed by Rocco Morabito, M.D., 
reflect treatment from June 1984 to September 1985 for 
chronic prostatitis, considered most likely to have been 
brought about by strenuous injury.  It was considered that 
the veteran had responded reasonably well to conservative 
medications.  It was noted in an April 1985 history that the 
veteran apparently sustained a back injury about one year 
earlier while on the job.  Since that time he had chronic 
symptoms of lower back discomfort, rectal dysfunction, and 
symptoms of chronic prostatitis.  In November 1984, the 
veteran described pain in the left testicle.  On objective 
examination, the testicles were normal, with mild tenderness 
of the left epididymis.  Intravenous pyelogram and cytoscopy 
studies conducted in April 1985 were normal.  Chest x-rays 
conducted at that time indicated the heart and lungs were 
within normal limits.  In September 1985, it was recorded 
that the veteran still experienced occasional mild symptoms 
of chronic prostatitis.  The prostate was described as two 
plus, smooth, nontender and non-nodular.  Urinalysis was 
clear, and examination of the testicles was normal.  It was 
planned that the veteran would use medication as needed.

Private medical records from Lincoln Primary Care Center, 
show the veteran was seen in August 1990 after apparently 
sustaining an injury while lifting mail sacks in his job as a 
postal worker.  In a report signed by Rabah Boukhemis, M.D., 
it was noted that the veteran presented with complaints of 
numbness all over his lower extremities, and sometimes the 
upper extremities.  He also had numbness in the toes, both 
the dorsal and the plantar aspects.  He denied bowel or 
bladder problems.  The veteran reported severe pain without 
radiation.  On objective examination, he complained of pain 
on every action.  Muscle strength was 5/5 all over, and deep 
tendon reflexes were equal and symmetrical.  There was no 
costovertebral angle tenderness.  Dr. Boukhemis recorded that 
psychological referral was indicated.

VA outpatient treatment records dated in April 1991 show that 
the veteran's blood pressure was recorded as 128/78.  At that 
time, he was seen with complaints of spasms of the upper 
chest and back, with a choking feeling.  Objective 
examination revealed mild tenderness over the dorsal spine 
and paravertebral muscles.  The assessment was 
musculoskeletal pain.  

From January to March 1992 the veteran was seen at VA 
facilities on multiple occasions with complaints of pain in 
the back, chest, and abdomen.  An upper gastrointestinal 
(UGI) series conducted in February 1992 was normal.  His 
blood pressure was recorded as 118/54 in January 1992 and 
130/96 in March 1992.

In April 1992, the veteran reported a sensation of numbness 
in his right lower extremity, in addition to chest, and 
gastrointestinal symptoms.  It was noted that he was 
interested in pursuing disability.  Motor conduction studies 
and electromyogram (EMG) revealed no evidence of lumbosacral 
radiculopathy at that time, and no cardiac or pulmonary 
abnormality was disclosed on chest x-rays.  His blood 
pressure was 146/86.

A VA medical certificate dated in May 1992 shows the veteran 
was again seen for symptoms of pain and spasms in the chest, 
throat, and abdominal areas.  On physical examination the 
chest was clear, and the abdomen was normal.  The diagnoses 
were psychosomatic disorder, may be trying for compensation 
increase arthritis of spine by history, status post bladder 
injury, anxiety neurosis.  The veteran declined a 
psychological consultation.

At the time of a VA orthopedic consultation in June 1992, the 
veteran complained of various musculoskeletal pains and 
varicosities in the left leg.  The examiner noted that 
varicosities were minimal.  The orthopedist's impression was 
no orthopedic conditions requiring treatment.

Additional VA progress notes dated in June 1992 indicate that 
the veteran reported that he had been told he might have a 
hiatal hernia.  It was noted that UGI series testing was 
normal.  The impression was hiatal hernia.  Reglan was 
prescribed.  The veteran's blood pressure was 128/80 at that 
time.  When he was seen in the genitourinary clinic in July 
1992, he gave a history recurrent bladder infection over the 
previous 14 years and "weak bladder" following multiple war 
injuries to the stomach muscle, diaphragm, and bladder, as 
well as a twisted heart.  The examiner noted that the veteran 
was anxious and fit looking.  Two days later it was noted 
that the veteran felt better on Reglan.  An impression of 
hiatal hernia was again recorded.

The report of a VA mental health consultation conducted in 
July 1992 shows the veteran complained of knots in his body, 
twisted heart, trouble with his bladder, a hole in his thigh 
and arthritis of the hip.  The veteran stated, "I'm dying."  
The examiner noted the veteran's mood was euthymic and his 
affect was incongruent with his mood.  It was considered that 
there was a delusional aspect to his reporting of physical 
problems.  Haldol was recommended to alleviate rumination, 
anxiety, and psychomotor complaints.  Later in July 1992 the 
medication was discontinued when the mental health examiner 
found that there was no psychotic thinking evident, and no 
affective disorder or psychological factors aggravating his 
physical condition.  A blood pressure reading of 123/69 was 
recorded in July 1992.

In August 1992, the veteran was seen in the VA genitourinary 
clinic complaining of urinary symptoms to include nocturia 
and frequency.  Physical examination revealed that the 
prostate was small and nontender.  When the veteran was seen 
again in November 1992 he complained of pain from the 
testicle to the groin, as well as prostatitis.  The examiner 
recorded that the prostate was boggy and tender and that a 
varicocele was noted.  In September 1992, his blood pressure 
was 132/74.

The report of a VA psychological evaluation dated in October 
1992 stated that the results of a Minnesota Multiphasic 
Personality Inventory the suggested a diagnosis of conversion 
disorder and somatoform pain disorder.

VA mental health clinic records dated in November 1992 
reflect the veteran's reports that he was angry with the VA 
system for not adequately addressing his physical needs 
related to an injury received in active service.  The 
assessment was no psychiatric diagnosis.

VA hospital records dated in March 1993 show that the veteran 
was admitted for evaluation of atypical chest pain, reported 
as multiple kinds of symptoms, to include stabbing pain, 
burning pain, and aching pain, not related to exertion.  It 
was noted that he had been on reflux esophagitis treatment 
for several months prior to hospitalization, without benefit.  
Chest x-rays on admission revealed no abnormalities, and 
multiple tests during the veteran's hospital course, to 
include repeated EKGs, indicated no evidence of cardiac 
involvement.  The veteran's symptoms recovered spontaneously 
without specific treatment.  UGI series testing conducted 
later in March 1993 was negative.  VA outpatient treatment 
records dated from April to May 1993 show that he was seen 
again for atypical chest pain, with chest wall tenderness 
noted in May 1993.

VA outpatient treatment records dated in February 1993 to May 
1994 reflect prophylactic treatment for history of 
prostatitis.  An intravenous pyelogram was conducted in April 
1994.  The impression was minimal prostatic enlargement 
without secondary uropathy.  During the same period, the 
veteran was seen on multiple occasions for varying complaints 
to include arthritis, groin pain, coccygeal pain, leg pain, 
nocturia, epigastric pain, and acid sensation.  A blood 
pressure reading of 124/90 was recorded in May 1993.  Records 
dated in December 1993 show that he was given medication for 
hiatal hernia.  On a VA medical certificate dated in March 
1994 the diagnostic impression was expressed as dyspepsia, 
possible gastro-esophageal reflux disease (GERD), although 
UGI series within normal limits, and recurrent urinary tract 
infection on prophylaxis.  The veteran's blood pressure at 
that time was 138/80.  In April 1994, the assessments were 
vague multiple pain symptoms without objective findings, 
clinically or radiographically; and dyspepsia, possible GERD, 
UGI series negative.  Blood pressure was recorded as 125/77.  
Orthopedic evaluation of the lumbosacral spine was also 
conducted by VA in May 1994.  The orthopedic examiner noted 
varicosities on the medial aspect of the left thigh.  

On VA psychiatric examination conducted in September 1993 the 
veteran gave a history of multiple physical complaints and 
seemed very angry when speaking about his symptoms.  On 
mental status examination the examiner noted the veteran was 
very insistent on giving information concerning what he 
considered to be the multiple results of an injury in 
service.  He seemed to exaggerate his symptoms, which 
appeared to become very vivid in his thinking after he was 
told by someone that he should seek assistance through the 
Disabled American Veterans Organization.  His speech was 
spontaneous and slightly pressured.  There was no loosening 
of associations or fragmentation of thought.  His affect was 
minimally depressed.  The veteran complained of nightly 
insomnia, and denied any suicidal or homicidal thoughts, 
hallucinations or delusions.  He also complained of 
neurological impairment in the form of pain in most joints 
and muscle groups.  He was oriented to all three spheres, and 
his memory was considered to be minimally to moderately 
impaired.  The veteran had some difficulty remembering the 
dates of his injuries.  It was considered that the veteran 
understood his illness.  Insight and judgment were assessed 
as fair.  The examiner noted that the veteran had worked 
full-time as a postal clerk for the U.S. Postal Service since 
1988.  The examiner rendered Axis I diagnoses of somatization 
disorder and dysthymia, and Axis III diagnoses of multiple 
bone and joint complaints, secondary to alleged event in 
service in 1978.

At the time of his June 1994 personal hearing at the RO, the 
veteran testified as to an injury in which a large slab of 
concrete, reportedly weighing more than 200 pounds, fell onto 
him causing injury to multiple areas of his body, to include 
a large hole in his right leg where he caught the impact of 
the slab and held it in suspension for an indeterminate 
period of time before blacking out.  During the incident, the 
veteran felt that his bladder was tearing and veins were 
"busting" in his leg.  He also felt that his throat region 
was affected and his stomach muscles were torn.  The injuries 
attributed to this incident by the veteran also included 
separation of his "costochondria," with pain in the 
scapula, collar bone and costochondral region, as well as 
cracked ribs.  He testified that the latter was told to him 
by a doctor who stated that cracked ribs had shown up on an 
X-ray, although the veteran stated that the X-ray was not 
included in the available service medical records.  The 
veteran further indicated that he considered a hiatal hernia 
to have resulted from this accident.  He described the impact 
of the incident to be complete body strain.

It was also the veteran's testimony that his anxiety began 
during the period following the accident because he was not 
getting the treatment he felt was needed.  Additionally, the 
veteran expressed his opinion that urinary problems reflected 
in service medical records dated in 1980 were early symptoms 
of subsequent chronic prostatitis, and that symptoms of 
swallowing difficulty during service reflected a hiatal 
hernia.  He added that one doctor had told him that he had a 
possible hiatal hernia, although no such reference was found 
in the available service medical records.  According to the 
veteran, he reported varicose veins and symptoms referable to 
his testicle at the time of his physical examination for 
discharge.  He was reportedly treated for flat feet, called 
shin splints, in 1977.  According to the veteran, his feet 
had never stopped hurting.  At the time of the hearing, the 
veteran testified that he had never been diagnosed with 
hypertension.  The veteran's representative contended that 
because the veteran basically went home to die, there were no 
treatment records related to that period.  At the time of the 
hearing, the veteran reported he was in constant pain from 
the bottom of his feet.  He related that doctors had 
indicated he had both organic pain and psychosomatic pain.

A cystourethroscopy was conducted in June 1994 with no 
abnormality disclosed.  Blood pressure readings of 125/77, 
118/78,and 115/62 were recorded.  Rectal examination 
performed at the end of the procedure confirmed benign 
prostatic hyperplasia consistent with the veteran's age.

The report of his July 1994 VA orthopedic examination 
reflects the veteran's complaints of left knee pain and 
instability.  The VA examiner recorded that the veteran 
presented many other complaints, all of which were 
inconsistent with his physical examination.  The examiner 
also noted that a photograph of the left lower leg was 
included, because the veteran believed that his normal veins 
were torn out and varicose veins were present.  Physical 
examination revealed no swelling or deformities, or loss of 
motion in any joints, including the shoulders, ankles, knees, 
and hips.  Upper and lower extremity neurological examination 
was normal for sensory/vibratory reflexes and strengths.  The 
assessments included:  1. Left knee post meniscectomy for 
meniscal injury, full range of motion, stable knee; 2. 
Chronic cervical strain/sprain; 3. Chronic thoracic 
strain/sprain; 4. Chronic lumbar back pain syndrome; and 5. 
Ventral hernia.  The examiner commented that the veteran 
probably had a significant psychiatric and/or somatization 
disorder.

In July 1994, the veteran was again seen at the VA for 
intermittent dyspepsia.  A barium swallow esophogram was 
conducted in November 1994, which revealed a small sliding 
hiatal hernia at the lower esophageal ring.  A blood pressure 
reading of 137/92 was recorded in November 1994.

The veteran again underwent a VA mental disorders examination 
in September 1994.  At that time, the examiner noted that VA 
outpatient treatment notes dated in 1992 described the 
veteran's problem as a somatization disorder and a panic 
disorder, while the September 1993 VA examination had 
indicated diagnoses of somatization disorder and dysthymia.  
The examiner also noted that a 1993 Minnesota Multiphasic 
Personality Inventory (MMPI) test resulted in diagnoses of 
conversion disorder and somatization pain disorder.  The 
examiner noted that the veteran dwelt on his multiple 
physical symptoms and perceived disabilities.  The examiner 
rendered Axis I diagnoses of somatization disorder and 
dysthymia (prior history).  The examiner commented that the 
veteran presented with mostly focused somatic complaints and 
disabilities, and the connection between somatization and his 
physical disabilities.  He also commented that, in the 
veteran's case, he was not describing conversion disorder, 
but mostly somatization, and there was some overlap between 
his perceived disabilities, chronic pain, and symptoms and 
the diagnosis of somatization disorder, although the exact 
relationship was hard to determine.

The veteran was seen in January 1995 with multiple complaints 
to include pain in the chest and stomach, and vague 
complaints of suprapubic pain.  His blood pressure was noted 
to be 118/76.  X-rays of the left ribs and chest, conducted 
in January 1995, were normal.  The assessment at that time 
was chronic pain syndrome.

In February 1995, the veteran testified at a second personal 
hearing at the RO.  At that time he asserted that he had been 
treated for arthritis during service.  He related that he had 
reported multiple disorders, to include varicose veins, 
ruptured veins in his left testicle, and ventral hernia, at 
the time of his separation examination which were not 
reflected in the examination report.  He also reported that 
he was employed by the postal service, but indicated that he 
was frequently unable to work a full day, with resulting 
reduction in his annual income.  He expressed the view that 
his nerves were compressed and affecting the function of his 
arm and his internal organs.

Medical records dated in February 1995 to March 1995 
demonstrate the veteran was admitted to a VA Medical Center 
(VAMC) and underwent multiple procedures and laboratory work-
up.  Although he had multiple complaints during his 
admission, his course of hospitalization was uneventful.  
Procedures included an ultrasound of his abdomen, which 
revealed a defect in the lower pole of the gallbladder; an 
abdominal X-ray, which was normal; a colonoscopy, which 
disclosed a rectal polyp; an esophagogastroduodenoscopy 
(EGD), which revealed gastritis; and a hepatobiliary scan 
with cholecystokinin injection, which revealed the 
gallbladder was not obstructed but had a reduced ejection 
fraction at 20 percent with cholecystokinin, and the 
veteran's pain was noted to be associated with the injection 
of cholecystokinin.  Laboratory tests included normal 
urinalysis.  X-rays of the ribs were normal.  On final 
assessment, it was felt the veteran had cholelithiasis with 
probably chronic gallbladder disease.  He was also informed 
that he did not have any evidence of multiple herniae 
throughout his abdomen, which he complained of many times.  
It was recorded that he focused on skin nodules, which in the 
past have been found to be lipomas and which on clinical 
examination very much resemble lipomas, probably roughly ten 
scattered throughout the anterior and posterior trunk.  An 
in-depth discussion was conducted about the issue of how much 
anxiety was contributing to his issue, and the veteran 
adamantly did not want to pursue this path as a possible 
cause of his symptoms.  The diagnoses listed included hiatal 
hernia, gastritis, rectal polyp, history of prostatitis, and 
multiple resection of lipoma.

When he was again seen at the VA for abdominal pain in April 
1995 the veteran's blood pressure was 117/81.  It was noted 
that he was very anxious.  There was mild tenderness in the 
lower right quadrant.  The impression was reflux, functional 
overlay.  He was again seen for abdominal complaints in June 
1995.  At that time his blood pressure was 134/78.

A private psychological evaluation was conducted in June 1995 
at the veteran's request for use in his claim for VA 
disability benefits.  The examiner noted that the veteran had 
difficulty explaining the emotional effects of his various 
reported injuries in service, and preferred to focus on 
physical symptoms.  When pressed to describe his emotional 
response, he said, "I just feel compressed in the brain."  
The examiner also noted that prior to the interview the 
veteran had provided voluminous records reflecting 
disconnected and discontinuous medical care by a variety of 
treating physicians.  Several references to a psychological 
overlay were noted, apparently because of the variety of 
organ systems involved and the unusual nature of the 
veteran's multiple physical complaints.  With regard to his 
current functioning, the veteran was considered to be 
preoccupied with his pain and the loss of physical functional 
capacity, which he attributed to injuries received in 
service.

On mental status examination, the private psychologist noted 
the veteran was cooperative and demonstrated good social 
skills relating well to the examiner.  It was noted he walked 
with a noticeable limp.  Otherwise no psychomotor activity 
was observed.  The veteran appeared to be in some physical 
discomfort from time to time during the interview.  He 
described his mood as "concerned."  He was considered to be 
obsessively preoccupied with his physical condition and with 
his concern of obtaining his perception of just compensation 
for his service-connected injuries.  His rather unusual 
description of his physical symptoms was felt to be related 
to cultural factors rather than to any possible somatic 
delusions.  The diagnostic impressions were:  Axis I: 
somatization disorder; Axis II: panic disorder without 
agoraphobia; and Axis III: status post multiple trauma and 
multiple physical complaints.

The veteran also underwent psychological testing, including 
the MMPI-2.  The examiner rendered an Axis I diagnosis of 
somatization disorder, and an Axis II diagnosis of panic 
disorder without agoraphobia.  The examiner noted that 
somatization disorder was a chronic mental disorder that had 
a serious impact on an individual's life.  It was considered 
important to note that somatization disorder was not 
compatible with feigned symptoms or malingering, and did not 
rule out underlying pathology.  It was noted that the 
veteran's physical complaints had not been thoroughly 
evaluated with modern technology, and it was possible that 
his presentation may have caused treating physicians to 
underestimate the possibility of underlying physical 
pathology and dismiss his complaints as "psychological 
overlay."  The veteran appeared to have been preoccupied 
with his health and physical symptoms for years.

The veteran was seen in October 1995 for pain in the neck and 
ribs.  X-rays of the chest revealed no abnormalities.  His 
blood pressure was 105/88.  When he was seen for unrelated 
complaints in February 1996, it was recorded that he had mild 
varicosity in the left lower extremity.  The veteran 
submitted photographs in February 1996 depicting varicosities 
of the upper and lower leg.

VA hospital records dated in April 1996 show the veteran was 
seen with complaints of sharp upper abdominal pain radiating 
to the back.  The pain was especially noticeable on standing 
up, and the veteran also complained of nausea on eating and 
heartburn.  On physical examination, the abdomen was soft 
with tenderness over the epigastrium and left upper quadrant.  
There was no guarding or rebound.  All laboratory tests were 
normal.  It was noted that an hepato-iminodiacetic acid 
(lidofenin) scan conducted a year earlier indicated chronic 
cholecystitis and a repeat scan conducted in April 1996 
showed a normal emptying gallbladder.  Additional findings 
indicated the veteran's kidneys, ureters and bladder were 
normal.  The diagnosis was upper abdominal pain.  Chest X-
rays dated in May 1996 revealed no evidence of acute 
pulmonary or cardiac abnormality.  When the veteran was seen 
in June 1996, his blood pressure was recorded as 122/80.  In 
July 1996, a 45 minute tilt table test was conducted without 
arrhythmias or symptoms.  Fourteen blood pressure readings 
were recorded within an hour, ranging from 104/76 to 133/96.  
In September 1996, the veteran's blood pressure was 119/70.

At the time of his personal hearing before the undersigned in 
June 1996, the veteran related that at the time of his 
physical examination on separation from service, he had given 
a written description of many additional symptoms and 
disorders that are not reflected in the examination report.  
He urged that the document be located and also asked that 
records be sought from Balboa Hospital and March Air Force 
Base.  The veteran expressed his opinion that if the first 
doctor who saw him after his worst injury in service had 
written down what he had told him, rather than telling him 
that he could not put it down, he would be in better shape at 
the time of the hearing.

In response to questioning at the hearing, the veteran stated 
that he did not have a diagnosis of hypertension, adding that 
his blood pressure tended to go down rather than up.  He also 
related that he had sustained post-service injuries while 
working for a railroad.  In approximately 1986, the veteran 
reportedly sustained an injury to the L5 area, as well as his 
right hip, knee and ankle.  During a subsequent on-the-job 
accident, he reportedly injured his dorsal spine and the L5 
area.  At the time of the hearing, the veteran was employed 
as a postmaster.

A January 1997 report shows the veteran was referred to the 
anesthesia service for complaint of constant near total body 
pain, with both sharp and dull components, which interfered 
with his sleep.  A review of recent diagnostic studies, 
indicated the following:  X-rays of the ribs had been normal; 
kidney, ureters and bladder were normal; a diisopropyl imino 
diacetic acid test was normal, except with regard to a 
slightly enlarged gall bladder, with no evidence of acute of 
chronic cholecystitis; a barium swallow conducted in November 
1994 indicated hiatal hernia; an EGD in February 1996 
indicated possible esophagitis; a Halter test in June 1996 
had revealed basic sinus 40-116, rare premature ventricular 
contraction, premature atrial contraction; and an Echo 
conducted in June 1996 had indicated trace mitral 
regurgitation and left ventricular failure normal.  Blood 
pressure readings of 134/74 and 122/80 were recorded in 
January 1997, and it was noted that the veteran had no 
hypertension.  On physical examination, the veteran was 
diffusely tender to palpation with no trigger points in areas 
such as the left chest wall, bilateral costal margins, and 
sternum.  The abdomen was nontender to palpation.  
Examination of the lower extremities revealed no obvious 
deformity, full range of motion of all joints, no tenderness 
and no atrophy.  Motor and sensory examinations were also 
normal.  Varicosities in the left medial calf were non-
painful.  The abdomen was benign and nontender to palpation.  
The impression was chronic total body pain worsening since 
injury in the Air Force in 1978.  Some features of the 
veteran's pain were considered consistent with fibromyositis.  
The examiner noted that there were no therapeutic or 
diagnostic blocks to offer the veteran.  Recommendations 
included possible rheumatology consultation, work up for 
chronic fatigue, agree with neurological consultation, avoid 
increased use of narcotic pain control, consider mental 
health consultation for help in coping with chronic pain, and 
define aspects which could benefit from medications or 
counseling.

Also of record is the report of a private gastroscopy 
conducted in January 1997 by David A. Denning, M.D., which 
indicated findings of a very small sliding hiatal hernia and 
an acute duodenal ulcer on the anterior wall of the duodenal 
bulb.  Clinical records signed by Dr. Denning indicate his 
expectation that the ulcer would heal on medications 
prescribed.

In January 1997, the veteran also submitted photographs, 
which reportedly depict the "bulb" or bulge at the end of 
his stomach.

The report of a VA psychiatric examination conducted in 
September 1997 stated that on psychological evaluation 
conducted in June 1995, a Minnesota Multiphasic Personality 
Inventory showed a tendency to express emotional problems as 
physical symptoms.  It was recorded that the veteran went off 
on a long list of somatic complaints, including the 
musculoskeletal system, pains and aches, genitourinary 
system, testicles hurt, urinary problems, no erection, 
painful ejaculation, respiratory symptoms related to his 
diaphragm expanding, gastrointestinal symptoms, and rectal 
bleeding.  He also reported that his heart beat fast, and 
that he had chest pain.  He reported episodes where he fell 
to the floor sweating diffusely and also complained of black 
outs.  The veteran reported that nocturia interfered with his 
sleep, which was also disturbed by his difficulty in finding 
a comfortable position due to pain.  He expected that his 
hobbies of hunting and fishing would soon be curtailed by his 
physical problems.  He reportedly exercised regularly and put 
himself into traction every day.  It was recorded that the 
veteran felt his perceived disabilities were not being 
attended to and recognized.  He dwelled on his multiple 
physical symptoms, and perceived disabilities.  The 
impression was Axis I: Somatization disorder, Dysthymia 
(prior history).  The examiner commented that the veteran 
presented with mostly focused somatic complaints and 
disabilities, and the connection between somatization and his 
physical disabilities.  It was considered that there was some 
relationship.  It was noted that there were reports in the 
literature that patients who present with somatization 
symptoms and mostly conversion disorders over the years have 
demonstrated physical illnesses that relate to those 
symptoms.  In the veteran's case, it was not considered 
conversion disorder, mostly somatization, and there was an 
overlap between his perceived disabilities, chronic and pain, 
and symptoms, and the diagnosis of somatization disorder.  
The exact nature of the relationship was considered hard to 
determine.

At the time of a VA examination in October 1997, the veteran 
gave a history of injuries in service, focusing on three 
separate incidents.  The first occurred in 1977 or 1978 when 
a tire from a snowplow flipped onto his lap, reportedly 
injuring his lower spine and right hip and lower extremity.  
The veteran further asserted that he had flat feet and that 
it was documented in his service medical records.  The second 
incident related by the veteran involved his left knee 
injury, which resulted in a left lateral meniscectomy.  The 
most significant episode of injury reportedly occurred 
between February 1978 and June 1978.  The veteran stated that 
he had some memory impairment regarding the incident, which 
involved the lifting of a concrete slab that reportedly was 
leaned against him and cutting into him, although it did not 
land on him per se.  The veteran attributed multiple injuries 
to the period when he was straining to hold onto the slab and 
keep it from falling on his distal extremities, and posturing 
himself to minimize further damage.  He believed that much of 
the weight of the slab was balanced on his right thigh and he 
had an indentation in his muscles from the incident.  He did 
not recall how he extricated himself from underneath the 
rock, but he believed that he blacked out from the strain.  
The veteran also stated that his knee gave way and that he 
developed varicose veins as a result.  According to the 
veteran, the following diagnoses were reportedly made over 
the next one and one half years and attributed to the strain:  
1. Ventral hernia, mentioned as torn stomach muscle by the 
veteran; 2. Varicocele to the left spermatic cord and 
varicose veins, large, and reaching to the level of his 
ankle; 3. Fibrotic scarring of the bladder, cystoscopy; 4. 
T1, T5, and T6 nerve root compressions, T8, and T9 
malalignment and L5 disc syndrome; 5. Separation of 
costochondral junctions to the left rib; 6. Partially 
separated left shoulder, (acromioclavicular joint); 7. Rib 
fractures to the left four ribs with costochondral 
separation; 8. Soft tissue damage to the sternoclavicular 
joint, (uncertain whether it was left or right); 9. Peptic 
ulcer disease, hemorrhagic; 10. Hiatal hernia; and 11. 
Chronic prostatitis with painful nocturia, times three.  

Objective examination in October 1997 showed that the 
veteran's blood pressure was 116/76.  He was described as 
healthy appearing.  He walked with a slight limp, which was 
considered inconspicuous.  He stated that chronic pain 
precipitated the limp.  There was no gross deformity to the 
chest wall.  The lungs were clear to auscultation 
bilaterally, and there was no chronic cough or intolerance to 
exercise noted.  The heart rate was regular, with no added 
sounds.  The point of maximal impulse was to the 
midclavicular line.  Dorsalis pedis pulses, posterior tibial 
pulses and radial pulses were two plus and equal.  The 
abdomen was soft and tender, and there was no evidence of 
ventral hernia.  The veteran walked on his toes normally; 
however, he felt his feet were tending to quiver.  When he 
walked on his heels in normal manner, he felt a pulling 
sensation in his back.  The veteran declined to squat.  On 
examination of the hips, the veteran was able to abduct to 40 
degrees on each side.  Bilateral adduction was to 20 degrees, 
at which point he experienced pain in the groin.  Mid-thigh 
measurements were 57 centimeters on the right and 59 
centimeters on the left.  He had a 5 centimeters indentation 
in the muscle of the right mid-thigh, in the lateral aspect.  
The veteran had obvious varicose veins from the left groin to 
the left ankle which were considered significant.  Neurologic 
evaluation disclosed that cranial nerves II through XII were 
grossly intact, with no gross motor or sensory deficits, 
although he had intermittent sensory loss. No paralysis was 
noted on examination.  

Diagnostic and clinical test results in October 1997 included 
normal urinalysis, antinuclear antibody - negative, 
rheumatoid factor - negative, prostate-specific antigen 
(PSA)- 0.68, E7 - L1 all normal, except for mild elevation in 
serum glutamic pyruvic transaminase of 50, of unclear 
etiology, sedimentation rate was 1.  Ultrasound of the 
abdomen, pelvis and retroperitoneal region demonstrated 
normal appearing gallbladder, liver, biliary tree and right 
kidney.  No pelvocaliectasis was identified.  Mild distended 
images of the bladder were obtained.  There were no mucosal 
abnormalities.  The prostate measured 3.5 centimeters by 2.6 
centimeters.  All organs appeared normal.  Ultrasound of the 
scrotum showed testicles with normal appearance, with no 
masses or lesions identified.  There was an epididymis cyst 
versus spermatocele with the right epididymis and varicocele 
to the left.  UGI series testing was normal.  The esophagus 
exhibited normal course and distentionability.  No hiatal 
hernia was demonstrated on examination.  It was noted that on 
barium swallow in April 1994 a hiatal hernia was suggested.  
Additional laboratory tests conducted ten days after the 
original blood work indicated negative rheumatoid factor, PSA 
- 0.67, E7-L1 essentially normal with SGTP at 52, with 40 
considered high normal, and sedimentation rate was 2.

The October 1997 VA examiner's diagnoses included the 
following:  1. Ventral hernia; 2. Epididymal cysts versus 
varicocele, to the right epididymis and varicocele to the 
left, per ultrasound; 3. Varicosities extending from the 
level of the groin to the ankle on the left; 4. Per patient 
report, fibrotic scar to bladder, with normal ultrasound 
evaluation September 1997; 5. Normal lumbar spine; 6. Post 
lateral meniscectomy changes of the left knee, with narrowing 
of the lateral joint space, per MRI, September 1997; 7. MRI 
of the cervical spine, suggestion of mild neural foraminal 
stenosis on the right, at the C4-C5 level correlation with 
well-positioned oblique films of the cervical spine would 
better demonstrate the degree of bony neural foraminal 
stenosis present.  The mild uncinate process hypertrophy at 
the C4-C5 level is likely a result of sclerosis or 
degenerative change, secondary to trauma remotely; 8. 
Complains of costochondral separation of the left anterior 
chest, remotely; 9. Per patient report, partial dislocation 
of the left shoulder; 10. Per patient report, history of left 
rib fractures; 11. Per patient report, soft tissue damage to 
his sternoclavicular joint with interarticular injections 
through the clavicular region, historically; 12. History of 
hemorrhagica peptic ulcer; 13. Per patient report, hiatal 
hernia, suggested on barium swallow April 1994, ruled out on 
upper GI series, September 1997; 14. Complaints of chronic 
prostatitis; 15. Intermittent paresthesias of the distal 
extremities; 16. Nocturia of unclear etiology; 17. Right knee 
instability per patient report; 18. Intermittent swelling of 
the right knee, with normal x-rays of the right knee in 
October 1997; 19. Dyspepsia; 20. Complaints of minor 
convulsive activity, where he has a jerking sensation without 
loss of consciousness and pain syndrome to the thorax from 
posterior as well as anterior; and 21. Paralysis of three 
toes on the right foot, not noted on today's examination.

Following thorough review of the medical record, the examiner 
commented that some of the veteran's complaints may be well 
explained by the prior injuries and the well documented left 
knee surgery.  It was also considered that he had numerous 
complaints that resulted from casual comments made by 
clinicians, such as he might have fractured ribs, interpreted 
by the veteran to mean he had fractured ribs despite a normal 
X-ray.  Additionally, clinicians sometimes spoke of 
compressions of nerves, speaking of the intercostal nerves 
which transverse the underside of each rib in a groove, which 
was interpreted by the veteran as nerve compression at 
various levels of the spine.  With regard to the veteran's 
February 1996 letter stating that he had seven compressed 
disks, and a similar statement that he had 7, 8, and 9 
malalignment, the examiner was unsure where the assertion 
came from, but noted that at hearing the veteran had said a 
doctor had indicated the malalignment.  When asked where the 
X-ray was, the veteran had suggested that it must have been 
lifted from his file.  However, the October 1997 VA examiner 
indicated a review of the record did not suggest that the 
reports of any recommended X-rays were missing.  The VA 
examiner felt that many of the veteran's previous examiners 
had likely suggested possible etiologies of complaints, 
pending formal evaluation by the radiologist, and the 
interpretation by the radiologist did not match the 
presumptive diagnosis by the referring examiner.  In such 
instances she believed that the worst of the hypotheses were 
quoted later.  It was also noted that the veteran had stated 
in one of his letters that he had an abnormal EKG, apparently 
interpreting the "superior QRS axis" on his EKG as scar 
tissue on his heart, which slowed his rhythm.  The examiner 
stated that if an EKG were explained, that issue would be 
resolved.  The veteran was considered to have numerous 
complaints with an element of truth, but the data had been 
misconstrued and the veteran had become quite frustrated in 
the feeling that he had legitimate diagnoses that were being 
ignored, which may not always be the case.  It was noted that 
in 1995 there was an admission that the veteran was felt to 
have cholelithiasis and he was told by the examiner that he 
did not have multiple hernia as he felt he did.

The VA examiner in October 1997 would not rule out the 
possibility that the hiatal hernia had occurred at the time 
of the reported muscle strain resulting from his efforts to 
prevent a concrete slab from falling to the ground.  Although 
there was no documentation of his being seen acutely after 
the episode, it was considered possible that he sustained 
some of the injuries due to the severe strain of trying to 
prevent the concrete slab from falling on his distal 
extremities.  The complaint of a bladder rupture resulting 
from the severe strain injury was considered unlikely, 
inasmuch as ruptures of overdistended bladders with crushing 
external trauma coming into the pelvis, which are common in 
automobile accidents, are usually associated with pelvic 
fracture.  There was no history of a crushing external force 
and the Valsalva maneuver alone would be unlikely to account 
for such a pressure shift within the abdomen that would 
result in rupture of the bladder per se, as suggested by the 
veteran's statements of the bladder rupturing.  This issue 
was considered to have developed as a result of the 
intravenous pyelogram (IVP) and the retrograde study, which 
showed a scar to the left bladder wall.  The veteran had been 
told that it could have been from prior trauma or chronic 
cystitis.  Treatment for minor lacerations may require only 
catheter drainage for 7 to 10 days with good healing and no 
sequela.  Accordingly, the examiner could not explain the 
scar or the likely mechanism of injury, but felt it was 
unlikely that the injury occurred as described by the 
veteran.

The VA examiner found no reports of rib fracture, but the 
intercostal neuralgia seemed to be a plausible explanation 
for the veteran's chronic pain.  The veteran had multiple 
pain syndromes with healthy appearance and healthy studies.  
The examiner noted that a very thorough investigative effort 
had been conducted by VA, with many studies completed and 
more planned at the time of the examination in October 1997.

In an addendum to the examination report dated in November 
1997, the examiner related the results of additional studies 
to include MRI of the pelvis with no evidence of fracture of 
avascular necrosis in the hips, no evidence of joint effusion 
or bone destruction within the pelvis, and no specific 
changes within the prostate; EKG that was normal; bone scan 
revealing findings considered to be benign; and X-rays of the 
feet, which was negative for fracture or dislocation.  

Received in April 1998 was a handwritten statement signed by 
the veteran's spouse and asserting that the veteran had 
varicose veins on his left leg in the spring of 1981, and 
varicose veins on his left testicle since December 1983.  She 
indicated that when asked, the veteran had attributed the 
conditions to an accident in service.

In September 1998, Dr. Martin submitted an addendum to an 
earlier report, at the request of the veteran.  In this 
addendum, he noted that despite the veteran's reportedly 
reduced anger and hostility, he remained "completely 
preoccupied with his somatic complaints and concerns."  Dr. 
Martin concluded that the veteran continued to suffer from 
somatization disorder which completely dominated his 
conscious life.

The veteran's claims file also contains various VA outpatient 
treatment notes dated from December 1998 to September 2000.  
Of note is the report of a VA chest X-ray taken in December 
1998, at which time the examiner stated that there was little 
significant change in the appearance of the chest since the 
time of a previous X-ray examination in May 1996.  The 
presence of mild interstitial fibrosis bilaterally was noted, 
but there was no acute disease process.  The examiner 
diagnosed mild interstitial fibrosis bilaterally, with no 
significant change in the appearance of the chest since May 
1996.  A CT scan of the veteran's chest, also conducted in 
December 1998, revealed similar findings, with small 
nodularities in the hilar regions of the chest with a benign 
appearance, but an overall impression of a normal appearing 
CT scan of the chest.  The veteran also underwent UGI series 
testing with kidney, ureter, and bladder examination, the 
results of which were normal.  

The remainder of these outpatient treatment notes reflect 
continuing complaints of all-over body pain and arthralgias, 
as well as complaints of dyspepsia, varicose veins, and 
overall malaise.  Examinations resulted in diagnoses of 
lumbago consistent with mild chronic myofascitis, and 
numerous diagnoses of somatization disorder.

The veteran underwent VA mental disorders examinations in 
February 1999 and again in April 2000.  Both of these 
examinations resulted in Sole Axis I diagnoses of 
somatization disorder.  The veteran also underwent a 
psychological evaluation in January 2001 by the West Virginia 
Disability Determination Service.  The results of this 
evaluation, which consisted of a client interview, mental 
status examination, and psychological testing, were said to 
indicate an Axis I diagnosis of somatization disorder by 
history and adjustment disorder with depressed mood, chronic.  
The examiner also recorded multiple physical disorders under 
Axis III, but specifically indicated that these were all by 
self-report only.  Also relevant is the report of a forensic 
psychological evaluation conducted in January 2001 by Steven 
F. Dreyer, Ph.D., a psychologist at PsyCare, Inc., a private 
health care facility.  Although no formal diagnosis was 
rendered, this examiner concluded that extensive 
psychological testing revealed that the veteran was severely 
depressed with marked anxiety symptoms and tendencies to 
focus on somatic complaints in response to psychological 
stressors.

Also relevant are VA outpatient treatment notes dated in 
March 2001, which indicates diagnosis of depression, 
somatization, and rule out PTSD.  These notes also contain 
the report of a mental health assessment.  At the time of 
this assessment, the examiner made the following 
observations:

Before his misconception about the 
purpose of today's appointment could be 
addressed, the patient launched into a 
detailed, if disorganized account of his 
various physical problems and the way he 
has been mistreated since he was injured 
while on active duty in the USAF in 1978.  
The prominent themes were his accusation 
that his separation exam from the service 
had been fraudulent, and his outrage over 
having an attorney reportedly require 25% 
of his back pay to help him get what he 
was entitled to for his injuries.  He 
went into considerable medical detail 
regarding various diagnostic procedures 
and findings, seeming quite at home with 
medical terminology.  

When the purpose of today's examination 
was explained, the patient essentially 
continued on the same themes.  It was 
rare that questions yielded a direct and 
straightforward informational response, 
and most often he returned to the 
previously noted themes.  The problems he 
reported appeared to be universally of 
maximal severity and his language was 
often highly dramatic.  He reported 
"major" disc damage, how his feet 
regularly turn "black," how he gets 
"huge knots" in virtually all his 
musculature (particularly in the chest 
and arms), and how he feels that his 
spine "actually swells up" when he 
tries to be active.  Consistent with his 
presentation at intake recently in MHC, 
he indicated that he has chronic pain 
virtually everywhere, and acute pain with 
virtually any movement... He said that 
every breath he takes brings severe pain, 
and even wiggling his fingers causes 
pain.  He attributed these problems to 
injuries sustained when a 600 pound block 
of concrete fell on him while on active 
duty in 1978.  He believes that his 
injuries were medically evident at the 
time, but deliberately ignored when his 
separation examination was performed.

The examiner noted that the veteran acknowledged that he 
probably did have a mental problem now as a result of his 
physical travails and maltreatment by the system, but he 
denied that his anxiety and depression contributed to his 
pain, and was convinced that treatment of his mental problems 
would not do anything for his pain.  He stated that he 
despised the mental aspect of the situation, by which he 
reportedly meant that he despised the assertion that he had a 
somatization disorder.  Following a review of previous 
examination reports as well as current findings on mental 
status examination, the examiner concluded as follows:

The results of the present interview are 
consistent with the findings of previous 
examiners, indicating once again the 
combination of significant mood 
disturbance and extensive somatization.  
He reports extensive significant medical 
findings that would rule out conversion 
disorder, but the significance and 
accuracy of the findings to which he 
refers are dubious.  Unless there is some 
misunderstanding about what has and has 
not been established by objective medical 
assessment, a conversion disorder is 
indeed indicated. 

The claims file also contains an examination report dated in 
April 2001 by R. L. Short, D.O., C.I.M.E.  In part, the 
veteran denied having hypertension, and the report reflects a 
blood pressure reading of 122/70.  Following a recitation of 
the veteran's report of medical history, a review of some of 
the veteran's service and post-service medical records, and a 
physical examination, the examiner assessed the following 
disorders:  chronic lumbar strain; chronic cervical strain; 
degenerative cervical disc disease; myositis; varicocele 
involving left scrotum; previous left lateral meniscectomy 
involving the left knee; osteoarthritis of left knee; 
persistent musculoskeletal pain with psychogenic overlay; 
multiple lipomas involving the abdominal region; varicose 
veins of the left lower extremity; mild interstitial fibrosis 
by chest X-ray on 12/29/98; diastasis recti abdominis; 
chronic prostatitis; history of peptic ulcer disease; and 
supernumerary nipple.  The examiner further opined that, 
based upon the veteran's history and physical examination, 
the veteran had received significant injuries involving the 
lumbar spine, abdomen, cervical spine, right thigh, and left 
knee.  He also continued to experience chronic 
musculoskeletal pain with psychogenic overlay.  He also 
opined that the veteran experienced difficulty with urinary 
frequency secondary to possible ("suspected") bladder 
trauma due to an old crush injury.  

VA outpatient notes dated from 2000 to July 2005 show that 
the veteran has received treatment for various ailments.  The 
impressions have included chronic multiple joint pains status 
post remote crush injury, with significant somatization 
component; chronic pain syndrome (multifactorial), probably a 
component of fibromyalgia as well as somatization; dyspepsia; 
and prostatitis.  A VA chest X-ray taken in December 2002 
showed that the heart was normal in size.  Clinical findings 
in April 2005 also note the presence of varicosities.

III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including hypertension, if manifest to a 
compensable degree within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.  Service connection claims lacking medical evidence of a 
current disability

With regard to several of the veteran's service connection 
claims, the Board finds that the evidence reveals no current 
diagnosis of the chronic disability alleged.  In this regard, 
the Board observes that, pursuant to VA regulations, service 
connection generally requires medical evidence of a current 
disability.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498 (1995); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995), Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), and Savage v. Gober, 10 
Vet. App. 488, 497 (1997).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence is required to support this issue.  See 
Epps, supra; Heuer, supra; Grottveit, supra.  This burden may 
not be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Epps, supra; Grottveit, supra; and Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of medical evidence of currently diagnosed 
disorders, the claims for service connection for flat feet, 
hypertension, rupture and strain of the left testicle, 
residuals of muscle strain and cartilage injury of the heart, 
chest, and stomach (but a muscle strain in relation to the 
stomach will be addressed in the next section), and residuals 
of broken ribs must all be denied.

In this regard, it is noted that although the veteran was 
treated for arch pain during service and issued arch 
supports, the disorders noted at that time were shin splints 
and tibial stress syndrome, not flat feet.  Additionally, no 
abnormalities of the lower extremities were found on clinical 
evaluation at the time of his physical examination on 
separation from service.  The record is devoid of clinical 
findings or diagnosis of flat feet in service, and as shown 
in the factual background section above, there is no current 
medical evidence of flat feet.  

Further, the veteran has twice testified that he has never 
had a diagnosis of hypertension and no such diagnosis, or 
pattern of related findings, is reflected by the medical 
evidence of record.  While there has been one or two isolated 
blood pressure readings that were elevated, as cited in the 
factual background section above, VA examiners in 1988 and 
more recently in 1997 specifically noted that the veteran had 
no hypertension.  Moreover, there was no clinical finding or 
diagnosis of hypertension on the comprehensive private 
medical evaluation in April 2001, or on the most recent VA 
outpatient records contained in the claims file.  

The medical evidence pertaining to complaints referable to 
the left testicle do not demonstrate the claimed rupture 
and/or strain.  Rather, ultrasound examination in November 
1997 showed that the testicles were normal in appearance with 
no masses or lesions.  The subsequent private and VA medical 
evidence in the claims file also does not show any abnormal 
clinical findings or diagnosis relevant to the left testicle.  

The medical record is completely devoid of reference to 
muscle strain or cartilage injury related to the veteran's 
heart, or cartilage injury related to the stomach.  An EKG 
conducted in association with the October 1997 VA examination 
was normal.  There have been no subsequent clinical findings 
or diagnoses to suggest a strain or injury in relation to the 
veteran's heart, or cartilage injury in relation to the 
stomach.  

In regard to residuals of muscle strain and cartilage injury 
to the chest, it is noted that there was a finding of dorsal 
myositis in service, but service connection for chronic 
strain of the dorsal segment of the spine has already been 
granted.  A review of the records shows that there is no 
current objective medical evidence of an organic disorder of 
the chest that has been linked to the finding in service.  In 
regard to a statement of a VA anesthesiologist in January 
1997 to the effect that the veteran's reported chronic total 
body pain was in some ways consistent with fibromyositis, the 
Board notes that the examiner did not enter any specific 
diagnosis and indicated that there were no therapeutic or 
diagnostic blocks to offer to the veteran.  While the record 
reflects the veteran's reported complaints of pain since 
service, actual residual muscle strain and cartilage injury 
to the chest has not been demonstrated.  It is noted that the 
veteran has been diagnosed with persistent musculoskeletal 
pain, as seen on an April 2001 private examination report.  
However, the Board observes that VA does not generally grant 
service connection for symptoms alone, such as 
musculoskeletal pain, without an identified basis for those 
symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted"); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The veteran has undergone repeated physical examinations over 
the years, which have recorded and considered his complaints, 
but objective physical disability with regard to a residual 
muscle strain and/or cartilage injury to the chest has not 
been demonstrated.  

The record is also devoid of objective medical evidence of 
rib fractures.  Service medical records dated in August 1979 
reflect an impression of intercostal nerve compression 
syndrome involving the left fifth and sixth intercostal 
nerves, possibly due to rib fracture.  However, X-ray studies 
of the left ribs at that time were found to be negative.  
Thereafter, although the veteran reported a history of 
fractured or cracked ribs on multiple occasions, additional 
X-rays conducted in 1995 disclosed no evidence of the claimed 
condition.  In November 1997, the VA examiner commented that 
apparently the veteran had interpreted remarks by his 
physicians such as possible fractured ribs to mean that he 
actually had fractured ribs, despite having had a follow-up 
with a normal X-ray.  The examiner noted that she had found 
no reports of a rib fracture in the record.  There have been 
no subsequent clinical findings or diagnosis to suggest that 
the veteran fractured his ribs in service or that he may have 
residuals thereof. 

As a claim for service connection requires, at a minimum, 
medical evidence of a current disability, the veteran's 
claims for service connection for flat feet, hypertension, 
rupture and strain of the left testicle, residuals of a 
muscle strain and cartilage injury of the heart and chest, 
and residuals of broken ribs must all be denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board further finds that, absent medical evidence that 
indicates that the veteran currently suffers from any these 
claimed disorders, a remand for a medical opinion relating 
these claimed current disorders to service is not required, 
since there is no evidence of a current disorder for which a 
nexus, or link, to service could potentially be established.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).

B.  Service connection claims lacking competent evidence of a 
nexus and evidence of in-service incurrence

With regard to the remaining claims on appeal addressed in 
this decision, the Board finds that the evidence is lacking 
in terms of a nexus, or link, between a current disability 
and service, or lacking in terms of in-service incurrence.  
In the absence of such evidence, the claims for service 
connection for residuals of muscle strain of the stomach, 
upper gastrointestinal bulb disorder, chronic prostatitis, 
residuals of a bladder injury, hiatal hernia, and a left leg 
and groin disability to include varicose veins must all be 
denied.

As for residuals of muscle strain of the stomach, service 
medical records show that in July 1979 the veteran complained 
of low back pain radiating into his abdominal area.  The 
assessment at that time was myofascial injury.  In August 
1979, the veteran was seen for abdominal pain following an 
automobile accident, which was considered to probably be 
musculoskeletal pain.  Although additional complaints related 
to the abdomen were noted during service, no further 
assessment related to muscle injury was noted.  The veteran 
voiced no pertinent complaints at the time of separation from 
service, and no related abnormalities were noted on clinical 
evaluation.  When the veteran complained of pain and spasms 
in multiple areas, to include the abdomen, in May 1992, the 
assessment was psychosomatic disorder.  Subsequently, 
abdominal complaints were attributed to disorders such as 
gastritis, possible GERD, and gall bladder disease.  
Following an extensive work up in March 1995, the veteran was 
advised that he did not have any evidence of multiple hernias 
throughout his abdomen, which he had complained of 
frequently.  At the time of a private medical examination in 
April 2001, Dr. Short noted weakness of the ventral abdominal 
muscles resulting in diastasis recti abdominis, which was 
part of the final assessment.  The doctor commented in 
general that, based upon the mentioned history and physical 
examination, the veteran had received significant injuries 
that involved the abdomen, among other areas, and that as a 
result he continued to experience chronic musculoskeletal 
pain with limitations in his daily activities.  However, the 
doctor did not specifically attribute the diagnosis of 
diastasis recti abdominis to the veteran's period of military 
service, or to any specific injury therein.  Further, there 
was no diagnosis of diastasis recti abdominis in service or 
at any period thereafter, with the exception of Dr. Short's 
assessment.  

In the absence of evidence of a continuity of symptomatology 
(of a residual muscle strain of the stomach) following 
service, or competent medical evidence of a nexus between the 
diastasis recti abdominis noted in April 2001 and any 
specific finding or injury during service, the service 
connection claim is not plausible.  The Board finds that a 
remand for a medical nexus opinion would serve no useful 
purpose, as there is no in-service evidence of diastasis 
recti abdominis to which an examiner could potentially link 
any current disability.  Dr. Short's opinion in regard to the 
veteran receiving significant injuries that involved the 
abdomen with resultant chronic musculoskeletal pain is of 
little probative value, particularly as it was ostensibly 
based on the veteran's report of medical history.  The 
veteran had reported that a 600 pound slab of concrete had 
crushed him, resulting in injury to the abdominal wall, among 
other areas.  In Dr. Short's review of the records, there was 
no contemporaneous report of treatment for injuries received 
at the time of the cited crush injury in May 1979.  In that 
regard, it is noted that the Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995); Reonal 
v. Brown, 5 Vet. App. 458 (1993).  See also Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  
Also, medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

The veteran claims that he has a chronic disorder of the 
gastrointestinal bulb related to service.  The evidence shows 
that during service in September 1980, fluoroscopic 
examination disclosed a deformed duodenal bulb considered to 
be possibly due to a previous ulcer, with no evidence of an 
ulcer at that time.  No actual gastrointestinal bulb disorder 
was diagnosed.  Subsequent to service no positive findings 
related to the duodenal bulb and no objective indications of 
duodenal ulcer were recorded until January 1997, more than 16 
years after service.  This is despite multiple upper GI 
series examinations during the intervening period, which 
showed that the veteran's gastrointestinal bulb was normal.  
Inasmuch as the veteran is not qualified to offer evidence of 
medical causation (see Espiritu, supra), his assertions do 
not provide the requisite nexus evidence.  In the absence of 
evidence of a continuity of symptomatology following service, 
or competent medical evidence of a nexus between the duodenal 
ulcer noted in January 1997 and any finding or injury during 
service, the service connection claim is not plausible.  In 
the Board's judgment, a remand for a medical nexus opinion 
would serve no useful purpose, as there is no in-service 
evidence of a gastrointestinal bulb disorder to which an 
examiner could potentially link any current disability.

Similarly, the veteran has provided no medical evidence in 
support of his claim that there was an etiological 
relationship between chronic prostatitis, which was first 
reflected in medical records dated more than four years after 
separation from service, and urinary complaints noted during 
service with a contemporaneous normal prostate examination.  
In fact, the treating physician has indicated that the 
veteran's prostatitis was most likely brought on by a recent 
strenuous injury.  Once again, the Board finds that a remand 
for a medical nexus opinion would serve no useful purpose, as 
there is no in-service evidence of prostatitis to which an 
examiner could potentially link any current disability.  

In regard to alleged residuals of a bladder injury in 
service, a small fibrotic scar was visible at the left side 
of the bladder on retrocystogram and intravenous pyelogram in 
September 1980.  However, despite the veteran's reports of 
recurrent bladder infections and "multiple war injuries" to 
the bladder, studies conducted by VA in April 1996, as well 
as ultrasound conducted in 1997, indicated that the veteran 
had a normal bladder.  Additionally, the VA examiner in 
October 1997 commented that the complaint of a bladder 
rupture resulting from a severe strain injury, was considered 
unlikely, inasmuch as ruptures of overdistended bladders with 
crushing external trauma coming into the pelvis are usually 
associated with pelvic fracture.  There was no history of a 
crushing external force and the Valsalva maneuver alone would 
be unlikely to account for such a pressure shift within the 
abdomen that would result in rupture of the bladder per se, 
as suggested by the veteran's statements of the bladder 
rupturing.  At the time of a private medical examination in 
April 2001, Dr. Short noted the veteran's complaints of 
urinary frequency and nocturia, and in his final concluding 
statements he stated that the veteran's difficulty with 
urinary frequency was "secondary to possible bladder trauma 
due to an old crush injury."  However, Dr. Short did not 
furnish a diagnosis of a genitourinary disability related to 
bladder injury, and there were no positive clinical 
genitourinary findings in regard to the bladder.  Rather, he 
noted only the veteran's genitourinary complaints in that 
regard.  Further, the opinion was speculative in terms of 
etiology of the complaints ("possible bladder trauma"), and 
in contrast to the VA examiner in October 1997, the opinion 
was given without any rationale.  Dr. Short's opinion was 
also not based on any apparent clinical studies.  Thus, Dr. 
Short's opinion relative to etiology is of little probative 
value.  

In the absence of evidence of a continuity of symptomatology 
(of a residual disability from a bladder injury) following 
service, or competent medical evidence of a nexus between the 
complaints of urinary frequency as noted in April 2001 and 
any specific finding or injury during service, the service 
connection claim is not plausible.  The Board finds that a 
remand for a medical nexus opinion would serve no useful 
purpose, as there is no in-service evidence of chronic 
genitourinary complaints to which an examiner could 
potentially link any current disability.  As discussed above, 
Dr. Short's opinion is of little probative value.  Moreover, 
the doctor's opinion was ostensibly based on the veteran's 
report of medical history.  The veteran had reported that a 
600 pound slab of concrete had crushed him, resulting in 
internal injuries.  In Dr. Short's review of the records, 
there was no contemporaneous report of treatment for 
injuries, to include the bladder, received at the time of the 
cited crush injury in May 1979.  As noted previously, the 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 
(1993).  See also Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993).  Also, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

On review of the merits of the claim for service connection 
for hiatal hernia, the Board notes that the only reference to 
the condition in the service medical records was a 
fluoroscopic examination in September 1980 indicating that 
the disorder was not present.  The earliest evidence of 
hiatal hernia appeared in medical records in the 1990's, more 
than 10 years after active service, with negative results on 
multiple UGI series during the intervening period.  An 
esophogram conducted by VA in November 1994, revealed a small 
sliding hiatal hernia, which was also indicated on a private 
gastroscopy in January 1997.  On the UGI series conducted in 
October 1997, the presence of hiatal hernia was ruled out.  
Although the VA examiner stated in 1997 that it could not be 
ruled out that an hiatal hernia had occurred during the 
reported muscle strain in service, in view of the negative 
history of hiatal hernia in service, and the absence of any 
related clinical findings for more than 10 years after 
separation, and the current negative findings the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hiatal hernia.  
Once again, the Board finds that a remand for a medical nexus 
opinion would serve no useful purpose, as there is no in-
service evidence of a hiatal hernia to which an examiner 
could potentially link any current disability.

The claim for service connection for varicose veins is also 
deemed implausible in the absence of evidence of a medical 
nexus between the current disorder and active service.  
Service medical records reveal no findings or diagnosis 
related to varicose veins, and VA examination for 
varicosities was negative in November 1987.  The earliest 
medical findings of varicosities, described as minimal, are 
dated in June 1992, many years after service.  More recently, 
the veteran was noted on an April 2005 VA outpatient record 
as complaining that his varicosities were worsening (they 
were assessed as mild at that time).  In any event, the 
record reveals no medical opinion to support the veteran's 
contention of a causal relationship between his current 
varicosities and the injuries he reportedly sustained in 
service.  Once again, the Board finds that a remand for a 
medical nexus opinion would serve no useful purpose, as there 
is no in-service evidence of varicose veins to which an 
examiner could potentially link any current disability.

With regard to the claimed left leg and groin disability, the 
Board notes that service medical records are negative for 
related complaints, findings, or diagnosis.  The earliest 
reference to related symptoms - mild tenderness of the 
epididymis - was noted in 1984, nearly four years after 
separation from service.  A left varicocele was first noted 
in the medical record in 1992.  Inasmuch as the veteran has 
not presented any objective evidence or medical opinion to 
support his suggestion that the left varicocele was causally 
related to an injury in service, a plausible service 
connection claim has not been presented in that regard.  As 
was the case previously, the Board finds that a remand for a 
medical nexus opinion would serve no useful purpose, as there 
is no in-service evidence of a left leg and groin disability 
to which an examiner could potentially link any current 
disability.




ORDER

Service connection for an upper gastrointestinal bulb 
disorder is denied.

Service connection for chronic prostatitis is denied.

Service connection for residuals of a bladder injury is 
denied.

Service connection for flat feet is denied.

Service connection for hypertension is denied.

Service connection for rupture and strain of the left 
testicle is denied.

Service connection for residuals of a muscle strain and 
cartilage injury of the stomach, heart and chest is denied.

Service connection for hiatal hernia is denied.

Service connection for a left leg and groin disability, to 
include varicose veins, is denied.

Service connection for residuals of broken ribs is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


